DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After Final Amendment filed 12/15/2021 has been entered.  Applicant’s amendment and corresponding arguments, see Pages 11-13, with respect to claims 1 and 23-24, have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Allowable Subject Matter
Claims 1-6, 8-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 23-24 are allowable for requiring:
“…the first projected portion comprising at least one tie-bar portion extending across the at least one of the lateral grooves at a constant radial height and connecting a pair of blocks with each other, the pair of blocks being arranged adjacently through the at least one of the lateral grooves, and a narrow rib-portion extending in a longitudinal direction of the at least one of the lateral grooves from the at least one tie-bar portion without being connected to the pair of blocks…”
	The closest prior art of record, Fujioka (US 2014/0360640 A1), discloses a tire comprising: a tread portion being provided with lateral grooves (3 in Figure 1) extending in a tire axial direction and blocks (mediate blocks 7) divided by the lateral grooves (as shown in lateral groove 3 separate mediate blocks 7).  At least one of the lateral grooves is provided with a first projected portion (first projection 30 in Figure 4) having a bottom protruding from a groove bottom of the at least one of the lateral grooves (paragraph 0049, first projections…formed in the respective lateral grooves). The first projected portion comprising at least one tie-bar portion (represented as narrow groove 31) connecting a pair of blocks with each other which is arranged adjacently through the at least one of the lateral grooves (paragraph 0048, narrow groove is formed…between a side surface which forms the lateral groove and the first projection), and a narrow rib-portion extends in a longitudinal direction of the lateral groove from the at least one tie-bar portion without being connected to the pair of blocks (second projection 32 in Figure 4; paragraph 0048, a second projection…connects the first projections to each other; as shown, is provided in the lateral groove and not connected to mediate blocks 7).
Applicant argues, see Pages 11-13, Fujioka neither teaches nor suggests the amended limitation referenced above; specifically: the tie-bar portion extending across the at least one of the lateral grooves at a constant radial height and connecting a pair of blocks with each other.  Applicant contends that because the alleged tie bar of Fujioka (first projection 30) connects the mediate blocks by way of the narrow grooves (31 in Figure 4), the alleged tie bar portion does not extend across the lateral grooves at a constant radial height; Examiner agrees.  As shown in Figure 4 and described in paragraph 0048 of Fujioka, the narrow grooves are provided on both sides of the first projection, therein connecting a pair of adjacent blocks to each other.  However, as illustrated, the height of each narrow groove on either side of a mediate block is below the height of said block.  While it could be conceivable to provide a tie bar portion 
Claims 2-6 and 8-17 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        2/16/2022


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741